Title: To Thomas Jefferson from Thomas Jenkins, Ambrose Spencer, and Alexander Coffin, 16 October 1802
From: Jenkins, Thomas,Spencer, Ambrose,Coffin, Alexander
To: Jefferson, Thomas


          
            Sir.
            Hudson October 16th: 1802
          
          Without any personal acquaintance we take the liberty to address you, in relation to two gentleman holding Offices in this City, under the general government, deriving their appointments thro’ the nomination, & liable to be removed by the President of the United States—
          We are not insensible, that in the exercise of your constitutional prerogative, there has been a constant regret on your part, to remove Incumbents, even when justifiable, & demanded by circumstances in themselves imperious; we have however witnessed in the discharge of your functions, in relation to removals a firmness & decision, commanding our respect & admiration; & we cannot permit ourselves to doubt a continuance of a disposition which has secured to you, the approbation of all Republicans possessed of discernment & intelligence—
          The Officers to whom we have reference are Henry Malcolm Collector of this port, & John C. Ten Broeck Surveyor. In our estimation (& the opinion is not lightly adopted,) their removal is justifiable and we think called for on the grounds of political expediency, & an equal participation in the Honors & Emoluments of Office; both of these Gentlemen have held their offices ever since their creation, & they are both in an eminent degree, hostile to the Administration, & the very principles, for which we are contending—
          Their removal however is not sollicited on these grounds alone; Mr. Malcolm is a practising Physician & is frequently called out of the place, hence we assert it as an indisputable fact, that there has arisen & will constantly arise delays & embarrassments to Masters of Vessels & Coasters, which ought not to be tolerated—
          Mr. Ten Broeck has evinced in another Office from which he has been removed on that principle solely, a want of punctuality & fidelity highly exceptionable; He has in fact used the public money to a considerable amount & at this moment retains it—We submit therefore whether he has not justly forfeited the public confidence & whether he merits any further countenance from the government—
          We forbear to name to you any persons for the Offices, which we wish vacated by the present Incumbents, you will undoubtedly take measures to inform yourself of suitable Characters—
          Permit us Sir, to assure you that we have no other objects in view, in this communication, than the good of the Republic & the maintenance of principles to us most sacred—
          We are with sentiments of high respect and unalterable esteem Your Excellency’s Obedt. Servts—
          
            Thos. Jenkins
            Ambrose Spencer
            Alexr. Coffin
          
        